Citation Nr: 0006376	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as a result of cigarette smoking 
during active military service and/or nicotine dependence 
acquired during active military service.

2.  Entitlement to an earlier effective date for award of 
nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The medical evidence does not establish that the 
veteran's COPD is the result of an inservice disease or 
injury, including cigarette smoking during service.

2.  By rating decision in April 1998, the RO granted the 
veteran entitlement to nonservice-connected pension benefits, 
effective from the date of receipt of the veteran's original 
claim for that benefit, September 8, 1997.

3.  A formal or informal claim for entitlement to nonservice- 
connected pension benefits was not received by VA prior to 
September 8, 1997.


CONCLUSIONS OF LAW

1.  The claim for service connection for COPD, claimed as a 
result of cigarette smoking during active military service 
and/or nicotine dependence acquired during active military 
service, is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an effective date earlier than September 
8, 1997, for the award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for COPD as a result of cigarette smoking 
and/or nicotine dependence acquired during active military 
service

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions in writing and testimony presented at a personal 
hearing conducted in March 1999; copy of a Compromise 
Agreement between the veteran and a former employer regarding 
a workman compensation claim; VA medical records for 
treatment in 1997 and 1998; and VA examination reports dated 
December 1997 and March 1998.

The veteran is claiming service connection for COPD based 
either on cigarette smoking during service.  He maintains 
that he began smoking cigarettes during service in 1968.  He 
started smoking a pack per day and increased that to 2-3 
packs per day.  He currently smokes about one pack per day.  
The veteran argues that the military condoned and encouraged 
cigarette smoking and that he became nicotine dependent 
during service.  He stated that he was diagnosed to have COPD 
in approximately 1988, and that smoking was listed as "part 
of the cause".  See veteran's statement, VA form 21-4138, 
dated March 1998.  In support of his claim, he has submitted 
a copy of a workman compensation settlement agreement, dated 
September 1990.  This document is a compromise settlement on 
the veteran's claim that the cause of his lung disease was 
work-related.  The Agreement notes that multiple medical 
reports of Dr. J. Greenberger, the veteran's treating 
physician, attributed the veteran's lung condition primarily 
to a smoking history of two packs daily for 20 years.  The 
document states that " Dr. Greenberger expressed the opinion 
that heavy cigarette smoking had undoubtedly aggravated [the 
veteran's] asthma... and that his problems were due to the 
cigarette smoking and the underlying allergic reactions."  

The settlement agreement also noted that the veteran had been 
examined by an agreed medical examiner, Dr. W. G. Hughson, a 
specialist in pulmonary medicine and his diagnosis was 
asthmatic bronchitis.  Dr. Hughson noted that the veteran 
reported his symptoms began in approximately late 1987.  The 
doctor was also quoted to have noted that:  "I would point 
out that [the veteran's] previous exposure to cigarette smoke 
and industrial dust prior to moving to California may have 
played a role in the onset of his asthma...."

Report of VA examination conducted in December 1997 indicated 
that the veteran gave a history of smoking since age 18; he 
currently smoked one pack of cigarettes per day.  He used 
Vanceril, Albuterol, and Atrovent inhalers.  He complained of 
constant shortness of breath.  He was diagnosed to have COPD 
secondary to smoking.  

Report of VA medical examination dated March 1998, indicated 
that the examiner had thoroughly reviewed the claims folder.  
It was noted that the veteran had 4 years of active service 
from 1968 to 1972.  The examiner noted that the veteran told 
him that he had tried "numerous times" to stop smoking but 
was unsuccessful.  The veteran also stated that he was 
dependent on nicotine, but that "in all honestly [sic] he 
cannot tell me when this nicotine dependence first 
developed."  The diagnostic impression was COPD.  The 
examiner further commented that:

It is clear that this man started smoking at about 
the time he went into the Service.  It is also 
clear to me at this time that he is dependent on 
nicotine.  I cannot say when this dependence first 
developed, but I can say that the initiation of the 
smoking habit led to the development of nicotine 
dependence.  He clearly has chronic obstructive 
pulmonary disease and it is clear, from the 
clinical stand point, that it is quite likely, and 
in fact more likely, that his smoking is 
responsible for his [COPD].

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in 1997 by 
the appellant in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same twelve-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  See Veterans 
Benefits Administration letter 97-09 (January 28, 1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
See Under Secretary of Benefits letter 20-97-14 (July 24, 
1997).  For the purposes of well-groundedness, medical 
evidence that nicotine dependence arose in service may 
consist of a current diagnosis of nicotine dependence along 
with the physician's opinion with respect to that dependence 
having originated in service.  Id.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; See also Under Secretary for Benefits 
letter 20-97-14.  The veteran alleges that he began smoking 
in service, and that he has developed nicotine dependence but 
can't say when it was incurred.  However, the veteran does 
not have the medical knowledge or education to render a 
probative opinion on a matter that requires medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
veteran merely states that his cigarette smoking began during 
service and that he continued to smoke thereafter, or that he 
tried to quit smoking several times without success.  In 
order to establish a well-grounded claim, there must be a 
medical opinion indicating that he has nicotine dependence 
that is linked to his military service.  There is none in 
this case.

Even if the veteran is not nicotine dependent as a result of 
cigarette smoking during service, the question still remains 
as to whether cigarette smoking during service caused the 
claimed COPD.  

The veteran has submitted competent lay evidence that he 
smoked cigarettes during service.  It can certainly be argued 
that his COPD is related to cigarette smoking, either 
directly or indirectly.  However, the pertinent issue is 
whether the veteran's cigarette smoking during active 
military service [as opposed to cigarette smoking at other 
times and/or causes unrelated to cigarette smoking] caused 
the COPD.  In VAOGCPREC 2-93, the General Counsel pointed out 
that direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  The General Counsel noted that 
consistent with the applicable principles in the law and 
regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. § 
3.311 (1999).  The General Counsel continued:

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citations omitted]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  [Citations omitted]  

The General Counsel's opinion holds that the governing law 
provides authority for the grant of service connection for 
disability resulting from "an event or exposure" in 
service.  Thus, the General Counsel also held, in effect, 
that when a disease or injury becomes manifest after service, 
if such was due to tobacco use in the line of duty in the 
active military service, service connection may be 
established.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  
Accordingly, cigarette smoking in service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produces disability.

It is clear in this case that the veteran continued to smoke 
for many years after his separation from service.  In fact, 
he continues to smoke at the present time, more than 25 years 
after his discharge from service.  The effect of cigarette 
smoking at various times on an individual's health is a 
medical determination that the veteran and the Board may not 
make.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Board acknowledges that the veteran is competent to 
report that he smoked cigarettes during service, he has 
failed to present any competent medical evidence that such 
in-service smoking is related to his current diagnosed COPD.  
See Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994) 
(proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later).  There are no medical opinions of record 
relating the COPD to any inservice findings or event, 
including the alleged tobacco use.  

It must be noted that the veteran's military service lasted 
for less than four years.  The question is whether he has 
developed COPD as a result of smoking cigarettes during his 
active service, rather than as a result of his entire history 
of smoking before, during, and after service.  The record 
establishes that he smoked cigarettes for approximately 27 
years after service.  Therefore, the overwhelming majority of 
his cigarette smoking occurred when he was not in the 
military.  While several examiners have noted the appellant's 
history of tobacco use, there is no medical opinion of record 
relating the post-service diagnosed COPD to tobacco use 
during service as opposed to the extensive post-service use 
of tobacco.  See VAOPGCPREC 2-93 (O.G.C. Prec. 2-93). 

The only evidence linking the veteran's current COPD to his 
period of service consists of his current statements.  As 
indicated above, he does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation, and his statements are insufficient to well ground 
these claims.  Therefore, the veteran's claim for service 
connection for COPD is not well grounded.  That is, there is 
no evidence that these conditions are due to cigarette 
smoking during service.  

Since the veteran's claims are not well grounded, VA has no 
duty to assist him, including by providing him a VA 
examination.  VA also has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence to 
complete his application for VA benefits because nothing in 
the record suggests the existence of evidence that might show 
that he has either nicotine dependence or COPD as a result of 
cigarette smoking during service.  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


Earlier Effective Date

The veteran contends that the effective date for the award of 
nonservice-connected pension benefits should be effective 
from April 1997.  He states that he contacted his service 
representative on April 24, 1997, and subsequently the 
representative submitted a letter to the RO on April 25, 
1997, and that this constitutes an informal claim.  

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable regulation provides that for claims granted 
for these benefits, 38 C.F.R. § 3.400(b)(ii) (1999) provides 
that the effective date for claims for disability pension 
received after October 1984 is the date of claim.  However, 
if within one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.

Evidence of record indicates that the veteran is 50 years of 
age, has a work history in construction, and last worked 
full-time in February 1997 as a construction framer.  VA 
examination reports dated December 1997 and March 1998 as 
well as VA treatment records dated in 1997 and 1998 indicate 
that the veteran was treated for COPD with constant shortness 
of breath, syncopal episodes, and participated in a long-term 
inpatient/transition resident substance abuse program.  

A claim for service connection for COPD as well as 
nonservice-connected pension benefits was received at the VA 
on September 8, 1997.

By rating decision in April 1998, the RO denied the veteran's 
claim for service connection for COPD but granted the veteran 
entitlement to nonservice-connected pension benefits, 
effective from the date of receipt of the veteran's original 
claim for that benefit, September 8, 1997.

The Board initially finds that there is no evidence of record 
that the veteran, at any time to filing his claim in 
September 1997, was so incapacitated as to preclude him from 
filing his claim.  Furthermore, it is noted that the veteran 
has not alleged any such incapacitation.  Therefore, the 
Board is prohibited by 
38 C.F.R. § 3.400(b)(1)(ii)(B) from providing an effective 
date earlier that the date of receipt of the claim, which in 
this case is September 8, 1997.

As noted above, the veteran and his representative have also 
argued that the representative's written letter to the RO, 
received April 25, 1997, was an informal claim for pension 
benefits.  The Board recognizes that 38 C.F.R. § 3.155(a) 
provides that any communication or action by a claimant or 
his representative, indicating an intent to apply for one or 
more VA benefits, may be considered an informal claim.  
However, the cited regulation also requires that for such a 
communication or action to be considered as an informal claim 
it "must identify the benefit sought".  [Emphasis added]  
See 38 C.F.R. § 3.155(a) (1999).  

Review of the correspondence submitted to the RO on April 25, 
1997, by the veteran's service representative, reveals that 
it did not identify any benefit sought.  Specifically, it 
noted that the veteran had contacted their office "regarding 
reopening his claim with the [VA]."  There was no further 
reference made to any specific benefit sought.  Therefore, 
the Board finds that the correspondence received on April 25, 
1997, does not meet the regulatory requirements for an 
informal claim.  

Thus, the Board concludes that the preponderance of the 
evidence clearly shows that the veteran did not file a claim 
for pension benefits, either informal or formal, prior to 
September 8, 1997, the date his formal claim was received.  
Therefore, reasonable doubt is not for application in this 
case.  Consequently, the claim must be denied.



ORDER


An effective date prior to September 8, 1997, for a grant of 
entitlement to nonservice-connected pension benefits is 
denied.
Entitlement to service connection for COPD, as a result of 
cigarette smoking during active military service and/or 
nicotine dependence acquired during active military service, 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


